Citation Nr: 1143120	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-23 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for the service-connected anterior left knee pain syndrome.


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from December 2003 to December 2007.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO that granted service connection for a left knee disability and assigned a noncompensable rating, effective on December 8, 2007.  The RO also granted service connection and assigned a noncompensable rating for anterior right knee pain syndrome, effective on December 8, 2007.  The Veteran 

In February 2011, the Board remanded the case to the RO for additional development of the record.


FINDING OF FACT

The service-connected left knee disability currently is not shown to be manifested by an actual limitation of motion or a functional loss due to pain or during flare ups that would equate with extension being restricted to 10 degrees or more or with flexion being restricted to 45 degrees or less; neither instability nor recurrent subluxation of the left knee is demonstrated; the service-connected noncompensable bilateral knee disability is not shown to clearly interfere with the Veteran's employability.  


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable evaluation for the service-connected anterior left knee pain syndrome are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 3.324, 4.71a including Code 5257, 5260, 5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective on May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)). 

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all 5 elements of a service connection claim (i.e., to include the rating assigned and the effective date of award). 

As the October 2008 rating decision granted service connection for a left knee disability and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007). 

The question of whether a further VCAA letter for such "downstream" issues is required was also addressed by the VA Office of General Counsel  in VAOPGCPREC 8-2003 (Dec. 22, 2003). 

In this opinion, the General Counsel  held that, in such circumstances, a Statement of the Case (SOC) was required in cases involving a "downstream" issue, but 38 U.S.C.A. § 5103(a)  did not require separate notice of the information and evidence necessary to substantiate the newly raised issue.  Id.  

In this case, the necessary SOC was issued in July 2009.  The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements."  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). 

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002). 

The service treatment records are associated with the Veteran's claims file and VA has obtained all pertinent/identified records that could be obtained.  The RO arranged for a VA examination that is deemed to be adequate for rating purposes.   See Barr v. Nicholson, 21. Vet. App. 303 (2007); see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

Significantly, the Board remanded the case for a second examination since the Veteran indicated her symptoms had worsened, but she did not report for the examination or respond to the request for treatment information.  To the extent that the Board must rely on the evidence that is of record, VA's duty to assist is met. 


Legal Criteria and Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's statements describing her symptoms are competent evidence to the extent that she can describe what she experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements must be viewed in conjunction with the objective medical evidence and the pertinent rating criteria.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  This is known as "staged" ratings.  As will be explained, the Board finds that "staged" ratings are not warranted.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under 38 C.F.R. § 4.71a , Code 5260, a 10 percent rating is warranted where flexion of the leg is limited to 45 degrees, a 20 percent rating is warranted where flexion is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.

Under 38 C.F.R. § 4.71a , Code 5261, a 10 percent rating is also appropriate where extension of the leg is limited to 10 degrees, a 20 percent rating is warranted for extension limited to 15 degrees, and a 30 percent rating is warranted for extension limited to 20 degrees.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990  (2004), the VA General Counsel  held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (limitation of flexion), and Diagnostic Code 5261 (limitation of extension).

Knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and 30 percent when severe.  38 C.F.R. § 4.71a including Diagnostic Code 5257.  

VA's General Counsel  has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).

Based on this record, the Board finds that the service-connected left knee disability does not meet the criteria warranting the assignment of a compensable rating.

Service connection for the left knee disability was established based on service treatment records that contained a diagnosis of patellofemoral syndrome of the left knee and left knee injury during service.  The disability was rated as no percent disabling under Codes 5299-5260.

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned. The additional code is shown after a hyphen.  38 C.F.R. § 4.27 (2011). 

Here, the Veteran's service-connected left knee disability is rated on the basis of limitation of flexion under Diagnostic Code 5014.  38 C.F.R. § 4.20 (2011).
However, a compensable rating under Diagnostic Codes 5260 or 5261 is not warranted.

At an August 2008 VA examination, the Veteran was noted to have full extension and flexion to 130 degrees for the left knee.  Her repetitive motion was tested, and no additional limitation was shown on flexion or extension.  

The VA examiner added that there was some irritation or discomfort of the patella during the examination.  There was no lack of endurance, increased fatigue, weakened movement or incoordination.  

The Veteran indicated that her left knee disability had not changed since service and complained of having slight knee pain when exercising, running or walking fast.  If she remained on her feet for longer than 30 minutes, she reported developing an aching in the knee; these episodes usually occurred once a week.  She always had some degree of pain, but it mostly hurt during flare-ups.  

The Veteran's husband  reported observing her limp severely after doing exercises, which was 3 times a week for 30 to 40 minutes.  She also walked 2 to 3 miles a day at a good pace, and this produced pain and throbbing that was not as severe as when she did her exercises.  This activity occurred 3 to 5 times a day.

Based on this examination, the Board finds that no compensable limitation of motion or related functional loss due to pain or during flare ups.  Other factors such as additional limitation due to repetitive motion, weakness, incoordination, fatigue or lack of endurance are not shown.  

Moreover, the examiner stated that it would be speculative to comment further on range of motion, fatigability, incoordination, pain on flare-ups beyond what was already described.  

A compensable rating under Diagnostic Code 5257 is not assignable since there is showing of recurrent subluxation or instability on examination.  Although the VA examiner noted mild collateral ligament laxity, the cruciate and collateral ligaments were otherwise intact at 30 and 90 degrees of flexion and at full extension.  

Moreover, the VA examiner expressly found that the was no evidence of instability.  The observed 7 to 10 degrees of genu valgus deformity also did not appear to impact her left knee function to a compensable degree.  The X-ray studies performed in August 2008 were noted to show "normal" knees.  

Further, in addition to having the left knee joint found to be stable, the Veteran herself denied having any giving way, instability or weakness.  She did not use any assistive devices to ambulate.  

To the extent that the service-connected left knee disability is not shown to be productive of a functional loss manifested by restriction of extension to at least 10 degrees or flexion to 45 degrees or less, the Board finds that the preponderance of the evidence is against the Veteran's claim for increase.

The Board acknowledges that the Veteran reports having left knee pain following exercise and on prolonged standing; however, her pain alone without any demonstrable functional impairment does not warrant a compensable rating.  Moreover, on this record, the service-connected bilateral knee disability cannot be found to clearly interfere with her normal employability.

Since the Veteran did not report to recently scheduled VA examination, the Board is not able to evaluate her previously noted reports of increasing knee symptoms.

In the present case, there has been no change in the service-connected left knee disability to warrant "staged" ratings for any period of the appeal.  38 C.F.R. § 4.71a; see Fenderson, supra.  Should the Veteran's disability picture change in the future, she may be assigned a higher rating.  See 38 C.F.R. § 4.1. 

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(a) (2011); see also Thun v. Peake, 22 Vet. App. 111 (2008).

Here, on this record, the service-connected left knee disability picture is shown to be contemplated by the established schedular criteria.  As it is not shown to be unusual or exceptional, referral for extraschedular consideration is not required in this case. 



ORDER

An initial compensable evaluation for the service-connected anterior left knee pain syndrome is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


